Title: To John Adams from Hezekiah Niles, 19 September 1818
From: Niles, Hezekiah
To: Adams, John


				
					Honored Sir,
					Balt. Sept 19. 1818
				
				My time has latterly been so severely occupied that I fear I have been remiss in sending to you the different numbers of the Register enriched by your communications. But the 13th vol. was duly sent to Mr. Ballard, & the 14th, only completed on the 1st inst—after which the index for it was to be done, is now on its way to you by water—together with a Copy of the General Index for the first series, or first 12 volumes—a very laborious, & I trust a very useful appendage to the Register.With great respect, / your Obt St.
				
					H Niles
				
				
					Mr Ballard I presume will deliver the vol. the moment it is received. He has also the little bill due me.
				
			